


110 HR 3593 IH: Smart Energy Tax Relief Act of 2007
U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3593
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent law the credit for nonbusiness energy property, the credit for gas
		  produced from biomass and for synthetic fuels produced from coal, and the
		  credit for energy efficient appliances.
	
	
		1.Short titleThis Act may be cited as the
			 Smart Energy Tax Relief Act of 2007.
		2.Permanent
			 extension of the credit for nonbusiness energy property, the credit for gas
			 produced from biomass and for synthetic fuels produced from coal, and the
			 credit for energy efficient appliances
			(a)Credit for
			 nonbusiness energy property made permanent
				(1)In
			 generalSection 25C of the Internal Revenue Code of 1986 is
			 amended by striking subsection (g).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2007.
				(b)Credit for gas
			 produced from biomass and for synthetic fuels produced from coal made
			 permanent
				(1)In
			 generalSubparagraph (B) of section 45K(f)(1) of such Code is
			 amended to read as follows:
					
						(B)if such facility is originally placed in
				service after December 31, 1992, paragraph (2) of subsection (e) shall not
				apply.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to fuel
			 sold after December 31, 2007.
				(c)Credit for
			 energy efficient appliances made permanent
				(1)Dishwashers
					(A)Subparagraph (A)
			 of section 45M(b)(1) of such Code is amended by striking which—
			 and all that follows and inserting which meets the requirements of the
			 Energy Star program which are in effect for dishwashers for the calendar year
			 in which manufactured..
					(B)Clauses (i) and
			 (ii) of section 45M(b)(2)(B) of such Code are amended to read as
			 follows:
						
							(i)the EF required by the Energy Star program
				for dishwashers for the calendar year in which manufactured minus the EF
				required by the Energy Star program for dishwashers in 2005, to
							(ii)the EF required by the Energy Star program
				for dishwashers for the calendar year in which manufactured.
							.
					(2)Clothes
			 washersSubparagraph (B) of
			 section 45M(b)(1) of such Code is amended by striking which— and
			 all that follows and inserting which meets the requirements of the
			 Energy Star program which are in effect for clothes washers for the calendar
			 year in which manufactured..
				(3)Refrigerators
					(A)Clause (i) of section 45M(b)(1)(C) of such
			 Code is amended by striking which— and all that follows and
			 inserting which consumes at least 15 percent but not more than 20
			 percent less kilowatt hours per year than the 2001 energy conservation
			 standards..
					(B)Clause (ii) of section 45M(b)(1)(C) of such
			 Code is amended by striking which— and all that follows and
			 inserting which consumes at least 20 percent but not more than 25
			 percent less kilowatt hours per year than the 2001 energy conservation
			 standards..
					(C)Clause (iii) of
			 section 45M(b)(1)(C) of such Code is amended by striking which—
			 and all that follows and inserting which consumes at least 25 percent
			 less kilowatt hours per year than the 2001 energy conservation
			 standards..
					(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 appliances manufactured after 2007.
				
